     Case 3:20-cr-00004-LRH-CLB Document 44 Filed 11/16/20 Page 1 of 6




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA
 8
                                                    ***
 9    UNITED STATES OF AMERICA,                       Case No. 3:20-CR-0004-LRH-CLB

10                                          Plaintiff, ORDER

11           v.

12    JOE ELTON MOSLEY,

13                                        Defendant.
14

15          Defendant Joe Elton Mosley (“Mosley”) has filed a motion to suppress (ECF No. 37) all
16   evidence arising out of a stop and frisk occurring in January of 2020. The Government responded
17   (ECF No. 39), and Mosley replied (ECF No. 41). For the reasons contained in this Order, the Court
18   will deny the motion.
19                                             I. Background
20          On January 29, 2020, Mosley was shopping at a Walmart with his family. ECF No. 37 at
21   1. Before Mosley walked into the Walmart, an individual called 911 because he observed Mosley
22   wearing a bandolier across his chest, which appeared to hold shotgun shells. Id. at 2. Officers from
23   Sparks Police Department arrived on the scene and met with Walmart security personnel. Id.
24   Together, they tracked Mosley’s movements throughout the Walmart via surveillance cameras. Id.
25          Mosley wore a large, bulky down coat, and Officer Derek Imus claims to have seen the
26   outline of a gun through the jacket on Mosley’s back. ECF No. 37-3. In addition, Mosley appeared
27   to wear a body armor vest. ECF No. 39-2. Still, some officers remarked they could not see a visible
28
                                                       1
     Case 3:20-cr-00004-LRH-CLB Document 44 Filed 11/16/20 Page 2 of 6




 1   gun on Mosley’s person. ECF No 37 at 2. While in the Walmart, Mosley did not act or do anything

 2   suspicious. Id.

 3          Once out of the Walmart, between six or seven officers approached Mosley with their

 4   weapons drawn. Id. at 3. The officers ordered Mosley to put his hands up and place them on his

 5   head, and once placed in handcuffs, he was brought over to a police vehicle. Id. Officers performed

 6   a Terry frisk and found and removed three firearms from Mosley’s person: a 9mm semi-automatic

 7   pistol; a revolver; and a 12-guage shotgun on his back. ECF No. 39 at 3. After performing a records

 8   check, officers determined that Mosley did not have a concealed carry permit and had a 2004

 9   felony conviction. Id. Based on this information, Mosley was placed under arrest. Id. Mosley now

10   seeks to suppress the evidence found from the Terry stop and pat down.

11                                         II. Legal Standard

12          The Fourth Amendment to the Constitution of the United States provides that: “[t]he right

13   of the people to be secure in their persons, houses, papers, and effects, against unreasonable

14   searches and seizures, shall not be violated. . .” U.S. CONST. amend. IV. Any evidence resulting

15   from an unconstitutional search or seizure cannot be admitted, and therefore must be suppressed.

16   See Wong Sun v. United States, 371 U.S. 471, 485 (1963). Importantly, “there are two categories

17   of police seizures.” Allen v. City of Portland, 73 P.3d 232, 235 (9th Cir. 1995). First, there is a

18   Terry stop, which must be supported by an officer’s “reasonable suspicion” that criminal activity

19   “may be afoot.” U.S. v. Arvizu, 534 U.S. 266, 273 (2002); see also Terry v. Ohio, 392 U.S. 1

20   (1968). The second is an arrest, and when conducted without a warrant, must be supported by

21   probable cause. Allen, 73 F.3d at 236 (citing Henry v. United States, 361 U.S. 98, 1002 (1959)).

22   Probable cause is more exacting than reasonable suspicion, and it must be based on information

23   that would “warrant a prudent person in believing that the accused had committed or was

24   committing an offense.” Id. at 237.

25          The Ninth Circuit does not use a bright-line rule to determine when a Terry stop becomes

26   an arrest, and instead, evaluates the totality of the circumstances. See Washington v. Lambert, 98

27   F.3d 1181, 1185 (9th Cir. 1996) (“…we decide whether the police action constitutes a Terry stop

28   or an arrest by evaluating not only how intrusive the stop was, but also whether the methods used
                                                     2
     Case 3:20-cr-00004-LRH-CLB Document 44 Filed 11/16/20 Page 3 of 6




 1   were reasonable given the specific circumstances.”); Allen v. City of Los Angeles, 66 F.3d 1052,

 2   1057 (9th Cir. 1995) (“The relevant inquiry is always one of reasonableness under the

 3   circumstances.”) (quoting United States v. Sanders, 994 F.2d 200, 206 (5th Cir. 1993)).

 4   Importantly, some intrusive stops may be appropriate if reasonable methods were used given the

 5   circumstances, e.g., where the officers have reasonable suspicion that the defendant may pose a

 6   serious threat to their safety. Washington, 98 F.3d at 1185.

 7                                               III. Discussion

 8          Mosley argues any evidence stemming from the Terry stop should be suppressed because:

 9   (1) the officers did not have reasonable suspicion to believe that Mosley had or was committing a

10   crime; and (2) the intrusiveness of the stop amounted to an arrest requiring probable cause. Each

11   of these arguments are addressed in turn.

12                                       A. Reasonable Suspicion

13          Mosley first contends that, prior to his seizure, law enforcement had no reasonable

14   suspicion that he had committed or was committing a crime. ECF No. 37 at 6. More specifically,

15   Mosley argues that violating Walmart’s store policy (by carrying a weapon) did not give officers

16   sufficient reasonable suspicion that a crime was taking place, as both open and concealed carry are

17   legal in Nevada. Id.

18          First, regarding the Walmart policy, the facts indicate the officers were not called to

19   investigate a store policy violation. Rather, a concerned citizen watched a man walk into a Walmart

20   with shotgun shells strapped around his chest. While true a store policy violation alone does not

21   give officers reasonable suspicion to conduct a Terry stop and pat down, that does not prevent

22   officers from responding to a 911 call made in good faith.

23          Related to carrying a gun in the Walmart, Mosley argues that there was no reasonable

24   suspicion to perform the Terry stop and pat down as Nevada law permits open and concealed carry

25   of a firearm in certain circumstances. NRS §§ 202.3652-202.369. However, Ninth Circuit

26   precedent contradicts Mosley’s general assertion. In Foster v. City of Indio, 908 F.3d 1204 (9th

27   Cir. 2018), the court held “[w]here state law makes it generally unlawful to carry a concealed

28   weapon without a permit, a tip that a person is carrying a concealed firearm raises a reasonable
                                                       3
     Case 3:20-cr-00004-LRH-CLB Document 44 Filed 11/16/20 Page 4 of 6




 1   suspicion of potential criminal activity . . . even if the tip does not state that the person is carrying

 2   the firearm illegally or is about to commit a crime.” Id. at 1215. So, in Nevada, where the concealed

 3   carry statute requires an individual to have a permit, a tip that a person may be carrying a firearm

 4   alone may be enough for officers to have reasonable suspicion that a crime may be taking place.

 5   See NRS § 202.3657.

 6           In addition, aside from this instructive legal precedent, the language of the concealed carry

 7   statute in Nevada is not without its limits. Nevada law defines a concealed firearm as “a loaded or

 8   unloaded handgun which is carried upon a person in such a manner as not to be discernible by

 9   ordinary observation.” NRS § 202.3653 (emphasis added). Mosley carried a 12-guage shotgun on

10   his back—not a handgun. ECF No. 39 at 3. While some officers remarked they were not sure if

11   the bulge on Mosley’s back was a gun, Officer Derek Imus’s report indicates he saw an outline of

12   a gun. ECF No. 37-3. The Ninth Circuit has previously “given significant weight to an officer’s

13   observation of a visible bulge in an individual’s clothing that could indicate the presence of a

14   weapon.” United States v. Flatter, 456 F.3d 1154, 1157–58 (9th Cir. 2006) (citations omitted).

15   Still, Mosley points out that if officers could see the outline of a gun on his person, then the gun

16   was not technically “concealed,” but rather, being openly carried which does not require a permit.

17   ECF No. 41 at 2.

18           The text of the Nevada concealed carry statute cuts against this argument. Nevada law

19   provides that “‘[c]oncealed weapon’ means a weapon described in this section that is carried upon

20   a person in such a manner as not discernible by ordinary observation.” NRS § 202.3653. Clearly,

21   a gun which is hidden under a bulky jacket, does not lend itself to being discernible by ordinary

22   observation. See United States v. Bontemps, 977 F.3d 909, 915 (9th Cir. 2020) (“A concealed

23   weapon is necessarily obscured by something, typically clothing. A rule that always required more

24   than a suggestive bulge, or that required the concealed weapon to be revealed, would run counter

25   to Terry’s fact-based standard and pose obvious safety concerns.”) (citations omitted).

26           Accordingly, because officers were responding to a 911 call of Mosley walking into a

27   Walmart potentially armed, and at least one officer saw the outline of a shotgun on Mosley’s back,

28
                                                        4
     Case 3:20-cr-00004-LRH-CLB Document 44 Filed 11/16/20 Page 5 of 6




 1   under the totality of the circumstances, the officers had reasonable suspicion to perform a Terry

 2   stop and pat down.

 3                                      B. Intrusiveness of the Stop

 4          Mosley also argues that, even if the officers had reasonable suspicion to conduct a Terry

 5   stop and pat down, their actions during the seizure constituted a de facto arrest requiring probable

 6   cause. When Mosley left Walmart, about six to seven officers drew their weapons on Mosley, and

 7   subsequently placed him in handcuffs. Certainly, these actions were intrusive, but considering the

 8   circumstances, they did not constitute an arrest requiring probable cause.

 9          Generally, “[a] Terry stop involves no more than a brief stop, interrogation, and, under

10   proper circumstances, a brief check for weapons.” United States v. Robertson, 833 F.2d 777, 780

11   (9th Cir. 1987). However, intrusive police conduct during a Terry stop may be warranted if there

12   exists a potential threat to an investigating officers’ safety. Washington, 98 F.3d at 1186. For

13   example, intrusiveness is appropriate if the suspect is uncooperative, the suspect is acting as if

14   there is a reasonable possibility of flight, or if the police have information that the suspect is

15   currently armed. Id. at 1189.

16          Here, the intrusiveness of the stop was justified when analyzed in the context of a Terry

17   stop. As discussed above, the police had information which suggested Mosley was armed: he was

18   wearing a bandolier with shotgun shells, he had a bullet proof vest, and at least one officer could

19   make out the shape of a weapon on his back. See Allen v. City of Los Angeles, 66 F.3d 1052, 1056–

20   58 (9th Cir. 1995) (an arrest did not arise when defendant was handcuffed on the ground with a

21   gun pointed at his head). Accordingly, because the officers had sufficient information to believe

22   that Mosley was armed while dressed in an unusual manner and present in a popular public

23   department store, the tactics used during the Terry stop and pat down did not constitute an arrest

24   requiring probable cause.

25          The exclusionary rule is used to penalize and prevent police misconduct. Spano v. New

26   York, 360 U.S. 315, 320–21 (1959). Even still, as a rule of last resort, and in instances where no

27   police misconduct took place, evidence should not be suppressed. See Herring v. United States,

28
                                                      5
     Case 3:20-cr-00004-LRH-CLB Document 44 Filed 11/16/20 Page 6 of 6




 1   555 U.S. 135, 140 (2009) (“[T]he rule’s costly toll upon truth-seeking and law enforcement

 2   objectives presents a high obstacle for those urging its application.”)

 3          Here, because the officers’ actions did not violate the Fourth Amendment, the suppression

 4   of the evidence is not required.

 5                                             IV. Conclusion

 6          IT IS THEREFORE ORDERED that Defendant’s motion to suppress (ECF No. 37) is

 7   DENIED.

 8

 9          IT IS SO ORDERED.

10          DATED this 16th day of November, 2020.

11

12                                                         LARRY R. HICKS
                                                           UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      6
